Exhibit 10.17

 

DATED 10 March 2017

 

(1) ADAPTIMMUNE THERAPEUTICS PLC

 

and

 

(2) J.J. NOBLE

 

--------------------------------------------------------------------------------

 

SERVICE AGREEMENT

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

Table of Contents

 

1.

INTERPRETATION

3

 

 

 

2.

APPOINTMENT

4

 

 

 

3.

DURATION AND WARRANTIES

4

 

 

 

4.

SCOPE OF THE EMPLOYMENT

5

 

 

 

5.

HOURS AND PLACE OF WORK

7

 

 

 

6.

REMUNERATION

7

 

 

 

7.

PENSION AND OTHER BENEFITS

7

 

 

 

8.

BONUS

8

 

 

 

9.

EXPENSES

10

 

 

 

10.

HOLIDAY

10

 

 

 

11.

INCAPACITY

10

 

 

 

12.

DEDUCTIONS

11

 

 

 

13.

RESTRICTIONS ON OTHER ACTIVITIES BY THE EXECUTIVE

11

 

 

 

14.

CONFIDENTIALITY

12

 

 

 

15.

DATA PROTECTION

13

 

 

 

16.

INVENTIONS AND INTELLECTUAL PROPERTY RIGHTS

13

 

 

 

17.

TERMINATION OF EMPLOYMENT

15

 

 

 

18.

GARDEN LEAVE

16

 

 

 

19.

DIRECTORSHIP

16

 

 

 

20.

POST TERMINATION OBLIGATIONS OF THE EXECUTIVE

17

 

 

 

21.

AMALGAMATION AND RECONSTRUCTION

19

 

 

 

22.

DISCIPLINARY AND GRIEVANCE PROCEDURES

19

 

 

 

23.

NOTICES

19

 

 

 

24.

ENTIRE AGREEMENT AND FORMER SERVICE AGREEMENT(S)

19

 

 

 

25.

GOVERNING LAW AND JURISDICTION

20

 

 

 

26.

THIRD PARTY RIGHTS

20

 

 

 

27.

GENERAL

20

 

2

--------------------------------------------------------------------------------


 

THIS AGREEMENT is made the 10th day of March 2017

 

BETWEEN

 

1                               ADAPTIMMUNE THERAPEUTICS PLC, a company
incorporated and registered in England and Wales under company number 09338148
whose registered office is at  101 Park Drive, Milton Park, Abingdon,
Oxfordshire OX14 4RY (“the Company”);

 

2                               JAMES JULIAN NOBLE, of Brock House, Sheepdrove,
Lambourn, Berkshire RG17 7XA (“the Executive”)

 

The Board has approved the terms of this Agreement under which the Executive is
to be employed.

 

1.                                      INTERPRETATION

 

1.1                               In this Agreement the following words and
expressions have the following meanings unless inconsistent with the context:

 

the “Board”

 

means the board of directors from time to time of the Company and includes any
committee of the board of directors duly appointed by it;

 

 

 

the “Companies Acts”

 

means the Companies Act 1985, the Companies Act 1989 and the Companies Act 2006;

 

 

 

the “Company Share Option Scheme”

 

means the share option scheme or schemes operated by the Company or any Group
Company from time to time;

 

 

 

 “Competitor or Potential Competitor”

 

any organisation involved in the discovery, development and application of TCR
or T Cell technologies or competing with any other aspect of the Company’s
business where such competition is based on technologies being developed or
applied by the Company from time to time and in which the Executive has been
substantially involved in the 12 months prior to any approach or attempt to
solicit;

 

 

 

the “Employment”

 

means the Executive’s employment under this Agreement;

 

 

 

the “ERA”

 

means the Employment Rights Act 1996;

 

 

 

“Group Company”

 

means any firm, company, corporation or other organisation which is a holding
company from time to time of the Company or any subsidiary from time to time of
the Company or any such holding company (for which purpose the expressions
‘holding company’ and ‘subsidiary’ shall have the meanings given to them by
Section 1159 Companies Act 2006) and “Group Companies” and “Group” will be
construed accordingly;

 

3

--------------------------------------------------------------------------------


 

“Intellectual Property Rights”

 

means patents, rights to inventions, copyright and related rights, trade marks,
trade names and domain names, rights in get-up, rights in goodwill or to sue for
passing off, unfair competition rights, rights in designs, rights in computer
software, database rights, topography rights, rights in confidential information
(including know-how and trade secrets) and any other intellectual property
rights, in each case whether registered or unregistered and including all
applications (or rights to apply) for, and renewals or extensions of, such
rights and all similar or equivalent rights or forms of protection which subsist
or will subsist now or in the future in any part of the world;

 

 

 

“Nasdaq”

 

means the Nasdaq Global Select Market;

 

 

 

“Pre-Contractual Statement”

 

means any undertaking, promise, assurance, statement, representation or warranty
(whether in writing or not) of any person relating to the Employment which is
not expressly set out in this Agreement; and

 

 

 

the “Regulations”

 

means the Working Time Regulations 1998.

 

1.2                               References to clauses, sub clauses and
schedules are, unless otherwise stated, references to clauses and sub clauses of
and schedules to this Agreement.

 

1.3                               The headings to the clauses are for
convenience only and shall not affect the construction or interpretation of this
Agreement.

 

1.4                               References to persons shall include bodies
corporate, unincorporated associations and partnerships.

 

1.5                               Words and expressions defined in or for the
purpose of the Companies Acts shall have the same meaning unless the context
otherwise requires.

 

2.                                      APPOINTMENT

 

The Company shall employ the Executive and the Executive agrees to serve the
Company as Chief Executive Officer of the Company on and subject to the terms
and conditions in this Agreement.

 

3.                                      DURATION AND WARRANTIES

 

3.1                               The Employment commenced on 1 January 2017
(the “Commencement Date”).  Subject to clause 18, the Employment shall continue
until terminated by either party giving to the other not less than 9 months’
notice in writing. The Executive’s previous employment with Immunocore Limited,
Adaptimmune Limited and the Company counts as part of his period of continuous
employment and therefore the Employment shall be deemed to have begun on 1
October 2008.

 

3.2                               The Company shall be entitled at its sole and
absolute discretion lawfully to terminate the Executive’s employment at any time
and with immediate effect by written notification to the Executive and to pay
within one month following the date of such termination a payment in lieu of
notice (“PILON”) to the Executive.  For the avoidance of doubt, the termination
of the Executive’s employment shall be effective on such written notification
and shall not be deferred until the PILON

 

4

--------------------------------------------------------------------------------


 

is paid.  The total PILON will be equal to the basic salary due under clause
6.1. which the Executive would have been entitled to receive under this
Agreement during the notice period referred to at clause 3.1 (or, if notice has
already been given, during the remainder of such notice period) subject to
statutory deductions.

 

3.3                               Notwithstanding clause 3.2, the Executive
shall not be entitled to any PILON if the Company would otherwise have been
entitled to terminate the Executive’s employment without notice in accordance
with clause 18.1. In that case the Company shall also be entitled to recover
from the Executive any PILON already made.

 

3.4                               The Executive represents and warrants that, in
entering into and performing his duties under this Agreement:

 

3.4.1                                             he is not subject to any
restriction that might hinder or prevent him from performing any of his duties
in full;

 

3.4.2                                             he will not be in breach of
any other contract of employment or any other obligation to any third party; and

 

3.4.3                                             save for his non-executive
engagement with GW Pharmaceuticals Plc, this Employment is and shall remain his
sole and exclusive employment.

 

3.5                               The Executive further warrants that he has no
unspent criminal convictions and has never been disqualified from being a
company director.

 

4.                                      SCOPE OF THE EMPLOYMENT

 

4.1                               Save as specifically agreed with the Board
(and, in particular, in relation to the Executive’s engagement with GW
Pharmaceuticals Plc), the Executive shall:

 

4.1.1                                             devote the whole of his time,
attention, ability and skills to his duties;

 

4.1.2                                             faithfully and diligently
perform such duties and exercise such powers consistent with his position as may
from time to time be assigned to or vested in him by the Board;

 

4.1.3                                             obey all reasonable and lawful
directions of the Board;

 

4.1.4                                             comply with all the Company’s
articles of association, rules,  regulations, policies and procedures  from time
to time in force;

 

4.1.5                                             comply with the rules of any
securities or investment exchange or regulatory or governmental body to which
the Company is subject from time to time (including the US Securities and
Exchange Commission, Nasdaq and the City Code on Takeovers and Mergers);

 

4.1.6                                             promptly give the Company
Secretary such information as the Company may require to enable it to comply
with its legal obligations, or the requirements of Nasdaq or any other
applicable stock exchange;

 

4.1.7                                             comply, and will procure, so
far as he is able, that his spouse or civil partner and dependent children (if
any), or any trust in which he, his spouse or civil partner or dependent
children may be concerned or interested in as trustee or beneficiary, will
comply with any code of conduct relating to securities transactions by directors
and specified employees applicable in the Company or any Group Company;

 

5

--------------------------------------------------------------------------------


 

4.1.8                                             comply with the general duties
of directors set out in sections 171-177 of the Companies Act 2006, as well as
any other applicable common law or statutory duties owed by directors to their
company;

 

4.1.9                                             exercise his duties in
compliance with the requirements of the Bribery Act 2010 and use all reasonable
endeavours to assist the Company in preventing bribery from being conducted on
its behalf in contravention of that Act;

 

4.1.10                                      at all times act in the best
interests of the Company and use his best endeavours to promote and protect the
interests of the Company, any of its Group Companies and their employees;

 

4.1.11                                      keep the Board at all times promptly
and fully informed (in writing if so requested) of his conduct of the business
of the Company and any Group Company and provide such explanations in connection
with such conduct as the Board may from time to time require; and

 

4.1.12                                      act as a model for all other
employees of the Group.

 

4.2                               Subject to clause 4.3 the Company reserves the
right to assign the Executive duties of a different nature on a permanent or
temporary basis either in addition to or instead of those referred to in clause
4.1 above, it being understood that he will not be assigned duties which he
cannot reasonably perform or which are inconsistent with his position and
status.

 

4.3                               During any period of notice of termination
(whether given by the Company or the Executive), the Company shall be at liberty
to assign the Executive such other duties consistent with his status, role and
experience as the Company shall determine in its absolute discretion.

 

4.4                               The Executive shall not, without the prior
consent of the Board:-

 

4.4.1                                             on behalf of the Company,
incur any capital expenditure in excess of such sum as may be authorised from
time to time; and

 

4.4.2                                             on behalf of the Company,
enter into any commitment, contract or arrangement otherwise than in the normal
course of business or outside the scope of his normal duties, or of an unusual,
onerous or long term nature.

 

For the avoidance of doubt, nothing in this clause prevents the Executive acting
within any limits of authority or budgets agreed by the Board from time to time.

 

4.5                               The Executive shall if and so long as the
Company requires without further remuneration:

 

4.5.1                                             carry out his duties as
instructed by the Company on behalf of any Group Company; and

 

4.5.2                                             act as a director, officer or
consultant of the Company and/or any Group Company.

 

4.6                               The Executive confirms that he has disclosed
to the Company all circumstances in respect of which there is, or there might
be, a conflict or possible conflict of interest between the Company or any Group
Company and the Executive and he agrees to disclose fully to the Company any
such circumstances that might arise during the Employment. For the avoidance of
doubt, this includes but is not limited to, disclosing to the Company any
activity by a third party or the

 

6

--------------------------------------------------------------------------------


 

Executive himself which might reasonably be expected to harm the Company or its
business.

 

4.7                               The Executive shall disclose to the Chairman
any direct or indirect approach or solicitation by any Competitor or Potential
Competitor intended to encourage him to terminate his employment.

 

5.                                      HOURS AND PLACE OF WORK

 

5.1                               The Executive shall be required to work such
hours as are necessary for the proper performance of his duties.

 

5.2                               The Executive agrees that in his capacity as
Chief Executive Officer he may choose or determine the duration of his working
time and that the working time limits set out in Part II of the Regulations do
not apply to the Employment.

 

5.3                               The Executive’s principal place of work will
be in the Company’s offices at Milton Park, Abingdon, or any such place within
20 miles of Oxford as the Company shall from time to time direct. The Executive
will be given reasonable notice of any change in his place of work.

 

5.4                               The Executive may be required to travel
throughout the United Kingdom and overseas in the performance of his duties.

 

6.                                      REMUNERATION

 

6.1                               The Company shall pay to the Executive a basic
salary at the rate of £407,830 per annum, payable by equal monthly instalments
in arrears, by credit transfer to a bank account nominated by the Executive.

 

6.2                               The Executive’s salary will be reviewed
annually by the Board in its absolute discretion in December of each year
commencing from December 2017. Any increase in salary will take effect from 1
January each year commencing from 1 January 2018.

 

6.3                               Subject always to the rules of the Company
Share Option Scheme from time to time in force (the “Share Scheme”) and to the
Executive’s eligibility to participate in the Share Scheme, the Executive may at
the absolute discretion of the Company be entitled to share options under the
Share Scheme. Where the Employment is terminated for whatever reason and whether
or not in breach of contract he shall not be entitled, and by applying for an
option the Executive shall be deemed irrevocably to have waived any entitlement,
by way of compensation for loss of office or otherwise to any sum or other
benefits to compensate him for the loss of any rights under the Share Scheme.

 

7.                                      PENSION AND OTHER BENEFITS

 

7.1                               The Company will comply with the employer
pension duties in respect of the Executive in accordance with Part 1 of the
Pensions Act 2008. The Executive will be entitled to participate as a member of
the Company’s or any Group Company’s Group Personal Pension Scheme (as directed
by the Company), subject always to the rules of the scheme from time to time.
Alternatively, the Company may, with the agreement of the Executive, make a
payment to the Executive equating to 5% of his annual basic salary from time to
time (the “Pension Allowance payment”). The Executive agrees that such Pension
Allowance payment shall be made in substitution for any contributions due to be
made by the Company into the Group Personal Pension Scheme.

 

7

--------------------------------------------------------------------------------


 

7.2                               It is recognised that the benefits payable
under the Group Personal Pension Scheme may be varied or, the Group Personal
Pension Scheme may be terminated or substituted by another pension scheme at
anytime.

 

7.3                               The Group Personal Pension Scheme is not a
contracted-out scheme for the purpose of the Pensions Schemes Act 1993.

 

7.4                               The Executive shall be eligible to
participate, as directed by the Company, in the private health care scheme and
permanent health insurance schemes which the Company or any Group Company may
maintain for the benefit of its senior executives (the “Schemes”) subject to the
rules of the Schemes and the terms of any related policy of insurance from time
to time in force. This is for information only and should not be regarded as any
guarantee of benefits which may be paid under the Schemes.

 

7.5                               The Executive’s participation in either or
both of the Schemes does not affect the ability of any Group Company, at its
absolute discretion, to change the Schemes’ providers, to amend the terms of the
Schemes (including but not limited to the level of benefits), to terminate the
Schemes without replacement, to substitute another scheme for either of the
Schemes and to remove the Executive from membership of either or both Schemes.

 

7.6                               The Company shall be under no obligation to
make any payment under either Scheme to the Executive unless and until it has
received the relevant payment from the Scheme’s provider. If any Scheme provider
refuses for any reason (whether based on its own interpretation of the terms of
the insurance policy or otherwise) to provide any benefits to the Executive, the
Company shall not be liable to provide replacement benefits itself or any
compensation in lieu and shall be under no obligation to pursue a claim for
unpaid benefits on behalf of the Executive against the Schemes’ provider.

 

7.7                               The Company reserves the right to terminate
the Executive’s employment, where it has good cause to do so (including but not
limited to where the Executive is redundant or has committed misconduct),
notwithstanding that the Executive is receiving benefits under either Scheme and
that such termination may result in those benefits being discontinued. The
Executive agrees that he shall have no claim against the Company for damages in
respect of the loss of benefits under either Scheme in such circumstances.

 

7.8                               In the event that the Executive is absent by
reason of ill-health he will continue to co-operate with and act in good faith
towards the Company including but not limited to staying in regular contact with
the Company and providing it with such information about his health, prognosis
and progress as the Company may require.

 

7.9                               In accordance with the current rules of each
Scheme, participation in either Scheme is subject to the condition that the
Executive has notified the Company on or before the commencement of the
Employment of any pre-existing medical conditions that he may have.

 

7.10                        If the Executive is receiving benefits under either
Scheme:

 

7.10.1                                      he shall resign as a director of the
Company if so requested by the Company; and

 

7.10.2                                      the Company shall be entitled to
appoint a replacement to perform all or any of the Executive’s duties on either
a temporary or permanent basis.

 

8

--------------------------------------------------------------------------------


 

8.                                      BONUS

 

8.1                               The Company may in its absolute discretion pay
the Executive a bonus of such amount, at such intervals and subject to such
conditions as the Company may in its absolute discretion determine from time to
time.

 

8.2                               Any bonus payment to the Executive shall be
purely discretionary and shall not form part of the Executive’s contractual
remuneration under this Agreement. If the Company makes a bonus payment to the
Executive in respect of a particular financial year of the Company, it shall not
be obliged to make subsequent bonus payments in respect of subsequent financial
years of the Company.

 

8.3                               Notwithstanding clause 8.2, the Board or an
authorised delegate thereof may specify objective criteria for a calendar year,
which, if met, will result in a specified bonus being paid to the Executive. 
Such a bonus, together with similar bonuses in relation to other senior
executives of the Company and/or any Group Company, is referred to as an “Annual
Targeted Bonus” in this Agreement.  If the relevant criteria are met the Company
will have no discretion not to pay the Annual Targeted Bonus in full (subject
always to deduction of taxes) save in the following circumstances:

 

8.3.1                              as a result of the overall performance of the
Company for the relevant calendar year, the Board, or authorised delegate,
determines that no Annual Targeted Bonuses will be paid to any senior executive
of the Company and/or any Group Company, in which case the Annual Targeted Bonus
shall not be paid to the Executive; or

 

8.3.2                              as a result of the overall performance of the
Company for the relevant calendar year, the Board, or authorised delegate,
determines that the Annual Targeted Bonuses for all senior executives of the
Company and/or any Group Company will be reduced, in which case the Annual
Targeted Bonus payable to the Executive shall also be reduced.

 

8.4                               Where a Targeted Annual Bonus is payable, it
shall be paid in a single lump sum no later than 15 March of the year following
the calendar year in relation to which it was earned.

 

8.5                               Notwithstanding clause 8.2 and 8.3, but
subject to the terms of the Company’s executive severance policy in force from
time to time (the “Executive Severance Policy”), the Executive shall in any
event have no right to a bonus or a time-apportioned bonus (including a Targeted
Annual Bonus) if:

 

8.5.1                                             he has not been employed
throughout the whole of the relevant financial year of the Company or any Group
Company; or

 

8.5.2                                             his employment terminates for
any reason or he is under notice of termination (whether given by the Executive
or the Company) at or prior to the date when a bonus might otherwise have been
payable.

 

9

--------------------------------------------------------------------------------


 

9.                                      SEVERANCE POLICY

 

The Executive Severance Policy in force from time to time shall apply to the
Executive in relation to the Employment. Such policy may be amended or
terminated in accordance with the terms of the policy, save that where any
proposed amendment or termination substantially reduces the rights of the
Executive following his termination of employment: (i) the Company will consult
with the Executive on such proposed amendment or termination; and (ii) any such
substantial reduction in the rights or benefits of the Executive must be agreed
with the Executive. Where, following consultation, the Executive does not agree
to any such proposed amendment or termination, then the Executive Severance
Policy shall continue in full force and effect without such proposed amendment
or termination.

 

10.                               EXPENSES

 

The Company shall reimburse the Executive in respect of all expenses reasonably
incurred by him in the proper performance of his duties, subject to the
Executive providing such receipts or other evidence that the Company may
require.

 

11.                               HOLIDAY

 

11.1                        The Executive shall be entitled to receive his
normal remuneration for all bank and public holidays normally observed in
England and a further 30 working days holiday in each holiday year, being the
period from 1 January to 31 December.

 

11.2                        In the holiday year in which the Employment
terminates, the Executive’s entitlement to holiday shall accrue on a pro-rata
basis for each complete month of service during the relevant year.

 

11.3                        If, on the termination of the Employment, the
Executive has exceeded his accrued holiday entitlement, the excess may be
deducted from any sums due to him. If the Executive has any unused holiday
entitlement, the Board may either require the Executive to take such unused
holiday during any notice period or accept payment in lieu. Any payment in lieu
shall only be made in respect of holiday accrued in accordance with clause 11.2
above during the Executive’s final holiday year and the Executive shall be
deemed to have taken his statutory holiday first, during that year.

 

11.4                        The Executive may carry forward to the following
calendar year up to 5 days’ unused holiday entitlement but he must take any
holiday which is carried over before the end of March in that year.

 

12.                               INCAPACITY

 

12.1                        Subject to the Executive’s compliance with the
Company’s rules from time to time in force regarding sickness notification and
doctor’s certificates, and subject to the Company’s right to terminate the
Employment for any reason including without limitation incapacity, if the
Executive is at any time absent on medical grounds the Company shall pay to the
Executive in each calendar year his normal basic salary for a maximum of 13
weeks, followed by a further period of 13 weeks at half his normal basic salary
(“Company Sick Pay”).

 

12.2                        The Company reserves the right to require the
Executive to undergo a medical examination by a doctor or consultant nominated
by it, at any time including at any stage of absence at the Company’s expense,
and the Executive agrees that he will undergo any requisite tests and
examinations and will fully co-operate with the relevant medical practitioner
and shall authorise him or her to disclose to

 

10

--------------------------------------------------------------------------------


 

and discuss with the Company the results of any examination and any matters
which arise from it.

 

12.3                        Payment of Company Sick Pay to the Executive
pursuant to clause 12.1 shall be inclusive of any Statutory Sick Pay and any
Social Security Sickness Benefit or other benefits to which the Executive may be
entitled, whether or not claimed.

 

12.4                        If the Executive’s absence shall be caused by the
actionable negligence of a third party in respect of which damages are
recoverable, then all sums paid by the Company shall constitute loans to the
Executive, who shall:

 

12.4.1                                      immediately notify the Company of
all the relevant circumstances and of any claim, compromise, settlement or
judgement made or awarded;

 

12.4.2                                      if the Board so requires, refund to
the Company such sum as the Board may determine, not exceeding the lesser of:

 

(a)                                 the amount of damages recovered by him under
such compromise, settlement or judgement; and

 

(b)                                 the sums advanced to him in respect of the
period of incapacity.

 

12.5                        Any actual or prospective entitlement to Company
Sick Pay or private medical insurance or long term disability benefits shall not
limit or prevent the Company from exercising its right to terminate the
Employment in accordance with clauses 3.2 or 18 or otherwise and the Company
shall not be liable for any loss arising from such termination.

 

12.6                        If the Executive is prevented by incapacity from
properly performing his duties under this Agreement for a consecutive period of
30 working days the Board may appoint another person or persons to perform those
duties until such time as the Executive is able to resume fully the performance
of his duties.

 

13.                               DEDUCTIONS

 

For the purposes of the ERA, the Executive hereby authorises the Company or any
Group Company to deduct from his remuneration any sums due from him to the
Company or any Group Company, including, without limitation, any overpayments of
salary, overpayments of holiday pay whether in respect of holiday taken in
excess of that accrued during the holiday year or otherwise, , any fines
incurred by the Executive and paid by the Company or any Group Company, the cost
of repairing any damage or loss to the Company’s or any Group Company’s property
caused by him and all losses suffered by the Company as a result of any
negligence or breach of duty by the Executive.

 

14.                               RESTRICTIONS ON OTHER ACTIVITIES BY THE
EXECUTIVE

 

14.1                        During the Employment the Executive shall not,
without the prior consent of the Board, directly or indirectly be employed,
engaged, concerned or interested in any other business or undertaking or be
involved in any activity which the Board reasonably considers may be, or become,
harmful to the interests of the Company or any Group Company or which might
reasonably be considered to interfere with the performance of the Executive’s
duties under this Agreement provided that this clause 14.1 shall not prohibit
the engagement referred to in clause 3.4.3 and the holding (directly or through
nominees) of investments listed on any recognised stock exchange as long as not
more than  1 per cent of the issued shares or other securities of any class of
any one company shall be so held

 

11

--------------------------------------------------------------------------------


 

14.2                        Subject to any regulations issued by the Company,
the Executive shall not be entitled to receive or obtain directly or indirectly
any discount, rebate or commission in respect of any sale or purchase of goods
effected or other business transacted (whether or not by him by or on behalf of
the Company) and if he (or any firm or company in which he is interested) shall
obtain any such discount, rebate or commission, he shall account to the Company
for the amount received by him (or a due proportion of the amount received by
such company or firm having regard to the extent of his interest in it).

 

15.                               CONFIDENTIALITY

 

15.1                        The Executive shall neither during the Employment
(except in the proper performance of his duties) nor at any time (without limit)
after the termination of the Employment:

 

15.1.1                                      divulge or communicate to any
person, company, business entity or other organisation;

 

15.1.2                                      use for his own purposes or for any
purposes other than those of the Company or any Group Company; or

 

15.1.3                                      through any failure to exercise due
care and diligence, permit or cause any unauthorised disclosure of;

 

any Confidential Information, provided that these restrictions shall cease to
apply to any information which shall become available to the public generally
otherwise than through an unauthorised disclosure by the Executive or any other
person.

 

15.2                        For the purposes of this Agreement “Confidential
Information” shall mean, in relation to the Company or any Group Company:

 

15.2.1                                      trade secrets;

 

15.2.2                                      information relating to research
activities, inventions, discoveries, secret processes, designs, know how,
technical specifications and processes, formulae, intellectual property rights,
computer software, product lines and any other technical information relating to
the creation, production or supply of any past, present or future product or
service,

 

15.2.3                                      any inventions or improvements which
the Executive may make or discover during the Employment;

 

15.2.4                                      any information relating to the
business or prospective business,

 

15.2.5                                      details of suppliers, their services
and their terms of business,

 

15.2.6                                      details of customers and their
requirements, the prices charged to them and their terms of business,

 

15.2.7                                      pitching material, marketing plans
and sales forecasts of any past, present or future products or services,

 

15.2.8                                      information relating to the
business, corporate plans, management systems, accounts, finances and other
financial information, results and forecasts (save to the extent that these are
included in published audited accounts),

 

12

--------------------------------------------------------------------------------


 

15.2.9                                      proposals relating to the
acquisition or disposal of a company or business or any part thereof;

 

15.2.10                               proposals for expansion or contraction of
activities, or any other proposals relating to the future;

 

15.2.11                               details of employees and officers and of
the remuneration and other benefits paid to them,

 

15.2.12                               information given in confidence by
clients, customers suppliers or any other person;

 

15.2.13                               any other information which the Executive
is notified is confidential; and

 

15.2.14                               any other information which the Company
(or relevant Group Company) could reasonably be expected to regard as
confidential, whether or not such information is reduced to a tangible form or
marked in writing as “confidential”, including but not limited to, information
which is commercially sensitive, which comes into the Executive’s possession by
virtue of the Employment and which is not in the public domain and all
information which has been or may be derived or obtained from any such
information.

 

15.3                        The Executive acknowledges that all notes,
memoranda, records, lists of customers and suppliers and employees,
correspondence, documents, computer and other discs and tapes, data listings,
databases, codes, designs and drawings and any other documents and material
whatsoever (whether made or created by the Executive or otherwise) relating to
the business of the Company and any Group Company (and any copies of the same)
or which is created or stored on the Company’s or Executive’s equipment and/or
systems:

 

15.3.1                                      shall be and remain the property of
the Company or the relevant Group Company; and

 

15.3.2                                      shall be handed over by the
Executive to the Company or the relevant Group Company on demand and in any
event on the termination of the Employment and the Executive shall certify that
all such property has been so handed over and that no copies or extracts
(whether physical or electronic) have been retained (whether directly or
indirectly).

 

15.4                        Clause 15.1 shall only bind the Executive to the
extent allowed by law and nothing in this clause shall prevent the Executive
from making a statutory disclosure.

 

16.                               DATA PROTECTION

 

The Executive consents to the Company or any Group Company holding and
processing, both electronically and manually, the data it collects in relation
to the Executive in the course of the Employment including, without limitation
the Executive’s employment application, references, bank details, appraisals,
holiday and sickness records, salary reviews and remuneration details and other
records which may include sensitive personal data relating to his health for the
purposes of the Company’s or any Group Company’s administration and management
of its employees and its business and for compliance with applicable procedures,
laws and regulations and to the transfer, storage and processing by the Company
or any Group Company of such data in the Company’s or any Group Company’s
offices outside the European Economic Area.

 

13

--------------------------------------------------------------------------------


 

17.                               INVENTIONS AND INTELLECTUAL PROPERTY RIGHTS

 

17.1                        For the purposes of this clause 17 the following
definitions apply:

 

17.1.1                                      “Employment Inventions” means any
Invention which is made wholly or partially by the Executive at any time during
the course of his duties to the Company (whether or not during working hours or
using Company premises or resources, and whether or not recorded in material
form).

 

17.1.2                                      “Employment IPRs” means Intellectual
Property Rights created by the Executive in the course of his employment with
the Company (whether or not during working hours or using Company premises or
resources).

 

17.1.3                                      “Invention” means any invention,
idea, discovery, development, improvement or innovation, whether or not
patentable or capable of registration, and whether or not recorded in any
medium.

 

17.2                        The Executive acknowledges that all Employment IPRs,
Employment Inventions and all materials embodying them shall belong to the
Company to the fullest extent permitted by law and hereby assigns, (and to the
extent not capable of immediate or prospective assignment, agrees to assign) all
such Employment IPRs and Employment Inventions to the Company.

 

17.3                        The Executive acknowledges that, because of the
nature of his duties and the particular responsibilities arising from the nature
of his duties, he has, and shall have at all times while he is employed by the
Company, a special obligation to further the interests of the Company.

 

17.4                        To the extent that title in any Employment IPRs or
Employment Inventions do not belong the Company by virtue of clause 17.2, the
Executive agrees, immediately upon creation of such rights and inventions, to
offer to the Company in writing a right of first refusal to acquire them on
arm’s length terms to be agreed between the parties. If the parties cannot agree
on such terms within 30 days of the Company receiving the offer, the Company
shall refer the dispute to a mutually acceptable independent expert (or, if
agreement is not reached within five Business Days of either party giving notice
to the other that it wishes to refer a matter to an independent expert, such
independent expert as may be nominated by an appropriate authority, which the
parties shall seek in good faith to agree) (the “Expert”). In relation to
matters referred to the Expert:

 

17.4.1                                      the parties are entitled to make
submissions to the Expert and will provide (or procure that others provide) the
Expert with all such assistance and documents as the Expert may reasonably
require for the purpose of reaching a decision. Each party shall with reasonable
promptness supply each other with all information and give each other access to
all documentation and personnel as the other party reasonably requires to make a
submission under this clause;

 

17.4.2                                      the parties agree that the Expert
may in its reasonable discretion determine such other procedures to assist with
the conduct of the determination as it considers appropriate;

 

17.4.3                                      the Expert shall act as an expert
and not as an arbitrator.  The Expert’s decision shall be final and binding on
the parties in the absence of fraud or manifest error; and

 

14

--------------------------------------------------------------------------------


 

17.4.4                                      the Expert’s fees and any costs
properly incurred by him in arriving at his determination (including any fees
and costs of any advisers appointed by the Independent Expert) shall be borne by
the parties in equal shares or in such proportions as the Independent Expert
shall direct.

 

The Executive agrees that the provisions of this clause 17 shall apply to all
Employment IPRs and Employment Inventions offered to the Company under this
clause 17.4 until such time as the Company has agreed in writing that the
Executive may offer them for sale to a third party.

 

17.5                        The Executive agrees:

 

17.5.1                                      to give the Company full written
details of all Employment Inventions and Employment IPRs which relate to or are
capable of being used in the business of the Company or any Group Company
promptly on their creation;

 

17.5.2                                      at the Company’s request and in any
event on the termination of his employment to give to the Company all originals
and copies of correspondence, documents, papers and records on all media which
record or relate to any of the Employment IPRs;

 

17.5.3                                      not to attempt to register any
Employment IPR nor patent any Employment Invention unless requested to do so by
the Company; and

 

17.5.4                                      to keep confidential each Employment
Invention and Employment IPR unless the Company has consented in writing to its
disclosure by the Executive.

 

17.6                        The Executive waives all his present and future
moral rights which arise under sections 77 and 80 of the Copyright Designs and
Patents Act 1988, and all similar rights in other jurisdictions relating to any
copyright work which forms part of the Employment IPRs, and agrees not to
support, maintain nor permit any claim for infringement of moral rights in such
copyright works.

 

17.7                        The Executive acknowledges that, except as provided
by law, no further remuneration or compensation other than that provided for in
this agreement is or may become due to the Executive in respect of his
compliance with this clause 17. This is without prejudice to the Executive’s
rights under the Patents Act 1977.

 

17.8                        The Executive undertakes to execute all documents
and do all acts both during and after his employment by the Company as may, in
the opinion of the Board, be necessary or desirable to vest the Employment IPRs
in the Company, to register them in the name of the Company and to protect and
maintain the Employment IPRs and the Employment Inventions. Such documents may,
at the Company’s request, include waivers of all and any statutory moral rights
relating to any copyright works which form part of the Employment IPRs. The
Company agrees to reimburse the Executive’s reasonable expenses of complying
with this clause 17.8.

 

17.9                        The Executive agrees to give all assistance
reasonably requested by the Company to enable it to enforce its Intellectual
Property Rights against third parties, to defend claims for infringement of
third party Intellectual Property Rights and to apply for registration of
Intellectual Property Rights, where appropriate throughout the world, and for
the full term of those rights.

 

17.10                 The Executive hereby irrevocably appoints the Chief
Financial Officer of the Company (from time to time) or, failing him or her, any
Director or the Company

 

15

--------------------------------------------------------------------------------


 

Secretary to be his attorney to execute and do any such instrument or thing and
generally to use his name for the purpose of giving the Company or its nominee
the benefit of this clause 17. The Executive acknowledges in favour of a third
party that a certificate in writing signed by any Director or the Company
Secretary that any instrument or act falls within the authority conferred by
this clause 17 shall be conclusive evidence that such is the case.

 

18.                               TERMINATION OF EMPLOYMENT

 

18.1                        The Company may terminate the Employment immediately
by notice in writing if the Executive shall have:

 

18.1.1                                      committed any serious breach or
repeated or continued breach of his obligations under this Agreement; or

 

18.1.2                                      committed any breach of the
securities rules as set out at Clause 4.1.5; or

 

18.1.3                                      been guilty of conduct tending to
bring him or the Company or any Group Company into disrepute; or

 

18.1.4                                      become bankrupt or had  an  interim 
order made against  him  under the Insolvency Act 1986 or compounded with his
creditors generally; or

 

18.1.5                                      failed to perform his duties to a
satisfactory standard; or

 

18.1.6                                      been disqualified from being a
director by reason of any order made under the Companies Directors
Disqualification Act 1986 or any other enactment; or

 

18.1.7                                      been convicted of an offence under
any statutory enactment or regulation (including the criminal offence of insider
dealing under the Criminal Justice Act 1993 or any similar conviction in the
United States, but excluding a motoring offence for which no custodial sentence
is given); or

 

18.1.8                                      during the Employment, committed any
material breach of clauses 14, 15 and/or 17.

 

Any delay by the Company in exercising such right of termination shall not
constitute a waiver thereof.

 

18.2                        The Company reserves the right to suspend the
Executive on full pay for so long as it may think fit in order to conduct any
disciplinary investigation into any alleged acts or omissions by the Executive.

 

19.                               GARDEN LEAVE

 

19.1                        During any period of notice of termination (whether
given by the Company or the Executive), the Company shall be under no obligation
to assign any duties to the Executive and shall be entitled to exclude him from
its premises, and require the Executive not to contact any customers, suppliers
or employees provided that this shall not affect the Executive’s entitlement to
receive his normal salary and contractual benefits.  During any such period of
exclusion the Executive will continue to be bound by all the provisions of this
Agreement and shall at all times conduct himself with good faith towards the
Company.

 

16

--------------------------------------------------------------------------------


 

20.                               DIRECTORSHIP

 

20.1                        If (a) the Company shall remove the Executive from
the office of Director of the Company or (b) under the Articles of Association
for the time being of the Company the Executive shall be obliged to retire by
rotation or otherwise and the Company in general meeting shall fail to re-elect
the Executive as a Director of the Company (either such case being referred to
in this clause 20.1 as an “Event”), then the Executive’s employment under this
Agreement shall automatically terminate with effect from the date of the Event.

 

20.2                        On the termination of the Employment (however
arising) or on either the Company or the Executive having served notice of such
termination, the Executive shall:

 

20.2.1                                      at the request of the Company resign
as a Director of the Company and from all offices held by him in any Group
Company and shall transfer without payment to the Company or as the Company may
direct any nominee shares provided by it, provided however that such resignation
shall be without prejudice to any claims which the Executive may have against
the Company or any Group Company arising out of the termination of the
Employment; and

 

20.2.2                                      immediately deliver to the Company
all materials within the scope of clause 15.3 and all credit cards, motor cars,
car keys and other property of or relating to the business of the Company or of
any Group Company which may be in his possession or under his power or control,
and if the Executive should fail to do so the Company is hereby irrevocably
authorised to appoint another person to sign any documents and/or do any other
things necessary on his behalf in order to give effect to the Executive’s
undertaking in this clause 20.2.

 

20.3                        The appointment of the Executive as a director of
the Company or any Group Company is not a term of this Agreement and the Company
reserves the right to remove the Executive from any such directorship at any
time and for any reason. Where the Company exercises this right, this shall not
amount to a breach of this Agreement and shall not give rise to a claim for
damages or compensation.

 

21.                               POST TERMINATION OBLIGATIONS OF THE EXECUTIVE

 

21.1                        For the purposes of this clause 21 the following
definitions apply:

 

21.1.1                                      “Restricted Business” means any
business (as defined by the technologies from time to time developed and applied
by the Company or any Group Company, such technologies at the date of the
Agreement being TCR or T Cell technologies) carried out by the Company or any
Group Company or which the Company or and Group Company intends to carry out at
the Termination Date, in each case with which the Executive was involved to a
material extent during the twelve months immediately preceding the Termination
Date;

 

21.1.2                                      “Restricted Customer” means any
person, firm, company or other organisation who, at any time during the twelve
months immediately preceding the Termination Date was a customer of or in the
habit of dealing with the Company or any Group Company and with whom the
Executive had personal dealings in the course of his employment or for whom the
Executive was responsible on behalf of the Company or any Group Company during
that period;

 

17

--------------------------------------------------------------------------------


 

21.1.3                                      “Restricted Employee” means any
person who, at the Termination Date, was employed as an employee of the Company
or Group Company who could materially damage the interests of the Company or any
Group Company if he or she became employed in any competing business and with
whom the Executive worked closely or was responsible for in the twelve months
immediately preceding the Termination Date;

 

21.1.4                                      “Restriction Date” means the earlier
of the Termination Date and the start of any period of Garden Leave in
accordance with Clause 19;

 

21.1.5                                      “Termination Date” means the date of
termination of the Employment (howsoever caused).

 

21.2                        The Executive acknowledges that by reason of the
Employment he will have access to trade secrets, confidential information,
business connections and the workforce of the Company and the Group Companies
and that in order to protect their legitimate business interests it is
reasonable for him to enter into these post termination restrictive covenants
and, the Executive agrees that the restrictions contained in this clause 21
(each of which constitutes an entirely separate, severable and independent
restriction) are reasonable.

 

21.3                        Reference in this clause 21.3 to “the Company” shall
apply as though there were included reference to any relevant Group Company. 
The Executive covenants with the Company for itself and as trustee and agent for
each Group Company that he will not without the prior written consent of the
Company:

 

21.3.1                                      for twelve months after the
Restriction Date solicit or endeavour to entice away from the Company the
business or custom of a Restricted Customer with a view to providing goods or
services in competition with any Restricted Business;

 

21.3.2                                      for twelve months after the
Restriction Date, provide goods or services to, or otherwise have any business
dealings with, any Restricted Customer in the course of any business concern
which is in competition with any Restricted Business;

 

21.3.3                                      for twelve months after the
Restriction Date in the course of any business concern which is in competition
with any Restricted Business offer to employ or engage or otherwise endeavour to
entice away from the Company any Restricted Employee;

 

21.3.4                                      for twelve months after the
Restriction Date be engaged or concerned in any capacity in any business concern
which is in competition with the Restricted Business.

 

21.4                        For the avoidance of doubt, nothing in this clause
21 shall prevent the Executive from:

 

21.4.1                                      holding as an investment by way of
shares or other securities not more than 1% of the total issued share capital of
any company listed on a recognised stock exchange; or

 

21.4.2                                      being engaged or concerned in any
business concern where the Executive’s work or duties relate solely to
geographical areas where the business concern is not in competition with the
Restricted Business; or

 

18

--------------------------------------------------------------------------------


 

21.4.3                                      being engaged or concerned in any
business concern where the Executive’s work or duties relate solely to services
or activities of a kind with which the Executive was not concerned to a material
extent in twelve months before the Termination Date.

 

21.5                        The obligations undertaken by the Executive pursuant
to this clause 21 extend to him acting not only on his own account but also on
behalf of any other firm, company or other person and shall apply whether he
acts directly or indirectly.

 

21.6                        The Executive hereby undertakes with the Company
that he will not at any time after the termination of the Employment in the
course of carrying on any trade or business, claim, represent or otherwise
indicate any present association with the Company or any Group Company or for
the purpose of carrying on or retaining any business or custom, claim, represent
or otherwise indicate any past association with the Company or any Group Company
to its detriment.

 

21.7                        While the restrictions in this clause 21 are
considered by the parties to be reasonable in all the circumstances, it is
agreed that if any such restrictions, by themselves, or taken together, shall be
found to go beyond what is reasonable in all the circumstances for the
protection of the legitimate interests of the Company or any Group Company but
would be considered reasonable if part or parts of the wording of such
restrictions were deleted, the relevant restriction or restrictions shall apply
with such deletion(s) as may be necessary to make it or them valid and
effective.

 

21.8                        If the Executive accepts alternative employment or
engagement with any third party during the period of any of the restrictions in
this clause 21 he will provide the third party with full details of these
restrictions.

 

22.                               AMALGAMATION AND RECONSTRUCTION

 

22.1                        If the Company is wound up for the purposes of
reconstruction or amalgamation the Executive shall not as a result or by reason
of any termination of the Employment or the redefinition of his duties within
the Company or any Group Company arising or resulting from any reorganisation of
the Group have any claim against the Company for damages for termination of the
Employment or otherwise so long as he shall be offered employment with any
concern or undertaking resulting from such reconstruction, reorganisation or
amalgamation on terms and conditions no less favourable to the Executive than
the terms contained in this Agreement.

 

22.2                        If the Executive shall at any time have been offered
but shall have unreasonably refused or failed to agree to the transfer of this
Agreement by way of novation to a company which has acquired or agreed to
acquire the whole or substantially the whole of the undertaking and assets or
not less than 50 per cent of the equity share capital of the Company the Company
may terminate the Employment by such notice as is required by s.86 of the ERA
within one month of such offer being refused by the Executive.

 

23.                               DISCIPLINARY AND GRIEVANCE PROCEDURES

 

23.1                        The Company’s Grievance and Disciplinary Procedures,
or alternatively in the absence of such procedures, Adaptimmune Limited’s
Grievance and Disciplinary Procedures will apply to the Executive. Such
procedures are non-contractual and the Company reserves the right to leave out
any stage of the procedures and failure to follow a procedure (or part of it)
shall not constitute a breach of this Agreement.

 

19

--------------------------------------------------------------------------------


 

24.                               NOTICES

 

24.1                        Any notice or other document to be given under this
Agreement shall be in writing and may be given personally to the Executive or to
the Company Secretary (as the case may be) or may be sent by first class post or
by facsimile transmission to, in the case of the Company, its registered office
for the time being and in the case of the Executive either to his address shown
on the face of this Agreement or to his last known place of residence.

 

24.2                        Any such notice shall (unless the contrary is
proved) be deemed served when in the ordinary course of the means of
transmission it would first be received by the addressee in normal business
hours. In proving such service it shall be sufficient to prove, where
appropriate, that the notice was addressed properly and posted or that the
facsimile transmission was dispatched.

 

25.                               ENTIRE AGREEMENT AND FORMER SERVICE
AGREEMENT(S)

 

This Agreement constitutes the entire agreement between the parties and shall be
in substitution for any previous letters of appointment, agreements or
arrangements, (whether written, oral or implied), relating to the employment of
the Executive, which shall be deemed to have been terminated by mutual consent. 
The Executive acknowledges that as at the date of this Agreement he has no
outstanding claim of any kind against the Company and/or any Group Company and
in entering into this Agreement he has not relied on any Pre-Contractual
Statement.

 

26.                               GOVERNING LAW AND JURISDICTION

 

This Agreement shall be governed by and interpreted in accordance with English
law and the parties irrevocably agree to the exclusive jurisdiction of the
English Courts.

 

27.                               THIRD PARTY RIGHTS

 

27.1                        This Agreement is entered into by the Company for
itself and in trust for each Group Company with the intention that each company
will be entitled to enforce the terms of this Agreement directly against the
Executive.

 

27.2                        The Contracts (Rights of Third Parties) Act 1999
will not create any rights in favour of the Executive in relation to the
benefits granted now or at any time in connection with his employment.

 

28.                               GENERAL

 

28.1                        There are no collective agreements affecting the
terms and conditions of the Executive’s employment.

 

28.2                        This Agreement constitutes the written statement of
the terms of Employment of the Executive provided in compliance with part 1 of
the ERA.

 

28.3                        The Executive agrees to consider diligently and
promptly any reasonable changes proposed by the Company to this Agreement and,
in particular, will not withhold consent to any changes required as a result of
amendments to legislation or current established working practices.

 

28.4                        The expiration or termination of this Agreement,
however arising, shall not operate to affect such of the provisions of this
Agreement as are expressed to operate or have effect after that time and shall
be without prejudice to any accrued rights or remedies of the parties.

 

20

--------------------------------------------------------------------------------


 

28.5                        The various provisions and sub-provisions of this
Agreement are severable and if any provision or any identifiable part of any
provision is held to be unenforceable by any court of competent jurisdiction
then such unenforceability shall not affect the enforceability of the remaining
provisions or identifiable parts of them.

 

21

--------------------------------------------------------------------------------


 

 Signed as a deed by

/s/ James Noble

(signature)

JAMES JULIAN NOBLE

 

 

 

James Noble

(print name)

 

 

in the presence of a Witness

/s/ J Hazelden

 

Signature of Witness 

 

 

 

 

 

J Hazelden

 

Name of Witness

 

 

 

 

 

13 Crabtree Lane

 

 

 

 

 

Drayton

 

 

 

 

 

Abingdon

 

 

 

 

 

OX14 4HS, UK

 

Address of Witness

 

22

--------------------------------------------------------------------------------


 

Signed as a deed by

 

ADAPTIMMUNE THERAPEUTICS PLC

 

acting by a director and the company

/s/ David M. Mott

secretary:

David M. Mott

 

 

 

Director

 

 

 

 

 

/s/ Margaret Henry

 

Margaret Henry

 

 

 

Company Secretary

 

23

--------------------------------------------------------------------------------